Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered November 18, 2003, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The injured officer’s testimony, along with that of the eyewitnesses, supports the conclusion that defendant acted with intent to injure the officer.
The court properly exercised its discretion in precluding defendant from offering expert testimony, based entirely on a review of medical records, about the possible continuing effects of the type of facial surgery defendant underwent 10 days before the assault. Although defendant argued that this evidence was relevant to his state of mind, particularly with regard to his supposed motive to protect himself from being reinjured by the officer, he did not present any testimony about his actual mental state or establish any connection between the prior surgery and his mental state at the relevant point in the incident. As a result, the jury would have been called upon to engage in speculation. To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits (see Crane v Kentucky, 476 US 683, 689-690 [1986]).
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Tom, Nardelli, Catterson and Moskowitz, JJ.